DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/27/20, 6/4/21, 8/9/21 and 12/10/21 have been considered by the examiner. It is noted two of the foreign patent documents have been lined through since no English explanation of relevance was provided.

Abstract
The abstract of the disclosure is objected to because phrases that can be implied, such as “The invention relates” (see line 1) should not be present therein and the abstract should be submitted on a separate sheet with no other verbiage thereon.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: 
On page 4, line 17, “handle 5” should be “handle 40”.  
Appropriate correction is required.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
In regard to claims 1-13, these claims all recite “the fact” (see, for example, claim 1, line 4 and claim 2, lines 2-3) while it is unclear as to what “fact” is being referred (i.e., there is no antecedent basis for “the face”).
. 
             Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 12, the term “preferably” (see line 3) is indefinite because it is unclear whether the limitations prior to the term “preferably” (i.e., “a bayonet system, a snap-fit system or a clipping system”) are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 10 and 13 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Fogueteiro et al. (hereinafter Fogueteiro).
In regard to claim 1, Fogueteiro discloses a cosmetic device of longitudinal axis comprising a bottle 20, 25 of product (see column 7, line 36) comprising a top free edge defining an opening and a detachable cap comprising a handle 50 arranged at a first end of a stem 41 and an applicator member 42 fastened to a second end of the stem 41 wherein the stem 41 comprises a first relief 46 able to removably engage in a second complementary relief  26g (se column 11, lines 23-26) arranged on the bottle between an open position where the application member can emerge from the bottle and a closed position where the application member is retracted in the bottle.
In regard to claim 2, the second complementary relief 26g extends from the top free edge of the bottle.
In regard to claim 3, the “second complementary” (i.e., “first”, see the objection to claim 3 above) relief 46 extends outward the stem perpendicularly to the X axis.
In regard to claim 4, the bottle includes a neck and the second complementary relief 26g is placed on the neck, i.e., element 26 is considered to be placed on the neck of the bottle.
In regard to claim 5, the bottle 20, 25 comprises a collar 25 mounted on a reservoir 20.
In regard to claim 6, the second complementary relief 26g of the bottle comprises a recess, i.e. element 46 will form a recess in element 26g (see column 11, lines 23-26).
In regard to claim 7, the first relief of the stem 46 comprises a protrusion.

In regard to claim 13, as discussed above, the Fogueteiro device includes a cap having a handle, stem, application member, first relief and a second complementary relief structured as claimed wherein the reliefs are mechanically engaged as claimed. 

Claims 1, 2 and 6-9 and 11 -14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weigel et al. (US 2015/0071696, hereinafter Weigel).
In regard to claim 1, Weigel discloses a cosmetic device of longitudinal axis comprising a bottle 7 of product comprising a top free edge defining an opening and a detachable cap comprising a handle (viewing Figure 21, the portion of element 3 positioned below the end of element 20 having windows 11 therein defines the handle) arranged at a first end of a stem  (viewing Figure 21, the portion of element 3 positioned above the end of element 20 having windows 11 and element 20 defines the stem) and an applicator member 23 fastened to a second end of the stem wherein the stem comprises a first relief 6 able to removably engage in a second complementary relief 5 arranged on the bottle between an open position where the application member can emerge from the bottle and a closed position where the application member is retracted in the bottle.
In regard to claim 2, the second complementary relief 5 extends from the top free edge of the bottle.
In regard to claim 4, the bottle includes a neck and the second complementary relief 5 is placed on the neck (see Figure 1).

In regard to claim 6, the second relief 5 of the bottle comprises a recess (i.e., a recess is formed between the protrusions 5).
In regard to claim 7, the first relief 6 of the stem comprises a protrusion.
In regard to claim 8, the second complementary relief 5 of the bottle defines a sliding path (adjacent protrusion 5) suitable for guiding the movement of the first relief 6 of the stem parallel to the X axis between high and low positions.
In regard to claim 9, the sliding path comprises two sectors of sliding path extending in two distinct directions (i.e., the sliding path extend adjacent projection 5 then along the bottom of projection 5).
In regard to claim 11, the bottle includes two second complementary reliefs 5 symmetrically opposed to one another with respect to the longitudinal axis.
In regard to claim 12, the cap is mounted removably on the bottle by a bayonet system (defined by elements 5 and 6, see the title).
In regard to claim 13, as discussed above, the Weigel device includes a cap having a handle, stem, application member and first end second complementary reliefs structured as claimed wherein the reliefs are mechanically engaged as claimed. 
In regard to claim 14, the Weigel reference discloses the process of the first relief 6 in the second relief 5 (see paragraph 0079 which defines a “click and close” type closure).

Conclusion
The Apodaca and Liard references are cited as being directed to the state of the art as teachings of other quick release type closures for cosmetic containers.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





DJW
3/15/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754